Exhibit 10.12

 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE (the “Amendment”) is made and executed on the
dates set forth below, to be effective as of 9/5, 2003, by and between
Keystone-Miami Property Holding Corp., a Florida corporation (“Landlord”), and
Tiger Direct, Inc., a Delaware corporation, doing business as “Tiger Direct”
(“Tenant”) for Space Number 35 and 33C in the Mall of the Americas, and
Systemax, Inc. formerly known as Global Direct Mail, Inc., a New York
Corporation (“Guarantor”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant are parties to that certain Lease Agreement dated
as of September 17, 1998, as amended by that certain Settlement Agreement and
Mutual Release dated as of June 8, 2001 (the “Lease”) pursuant to which Landlord
leased to Tenant Space Number 35 and 33C, and such storage space and lobby areas
as described in the Lease (“Premises”) in the Mall of the Americas, located at
7795 West Flagler Street, Miami, Florida 33144, Miami-Dade County, Florida, as
more particularly described in the Lease;

 

WHEREAS, Landlord and Tenant entered into that certain Generator Agreement dated
as of November 6, 2001 (“Generator License Agreement”) with respect to emergency
generator services to the Premises;

 

WHEREAS, Tenant has requested that the Lease be modified as set forth herein,
and the Landlord has agreed to modify the Lease, pursuant to the terms set forth
herein.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants,
representations, warranties and agreements contained herein and the sum of Ten
and 00/100 ($10.00) Dollars, the receipt and sufficiency of which are hereby
acknowledged, Landlord, Tenant and Guarantor agree as follows:

 

TERMS

 

1.                                       Incorporation of Recitals. The
foregoing recitals are true and correct and incorporated herein by reference.
All terms not defined in this Amendment shall have the meanings ascribed in the
Lease, unless the context clearly otherwise requires.

 

2.                                       Exchange of Space 33C. Tenant agrees to
vacate and release to Landlord Space 33C and the storage area located behind the
current Foot Locker space (“Release Space”) and, in exchange thereof, lease
Space 33D, as depicted on Amendment Exhibit “A” (“Additional Premises”), as part
of the Premises under the Lease. The Landlord and Tenant acknowledge and agree
that the Storage Area (also known as the loading dock) as set forth in the Lease
is not included in the Release Space. The Commencement Date under the Lease with
respect to the Additional

 

 

[g361331mm01i001.jpg]

RREEF

 

 

 

1

--------------------------------------------------------------------------------


 

Premises shall be the date that is 90 days after delivery of the Additional
Premises to the Tenant (the “Exchange Date”). Prior to the Commencement Date,
the Tenant shall continue to pay Rent as provided under the Lease, however, once
the Tenant occupies and opens for business in the Additional Premises and
returns the Release Space to Landlord as provided herein, Rent will be paid for
the Additional Premises at the same rate as Tenant pays for the Premises until
the Commencement Date. Upon the Commencement Date, the Tenant shall pay Rent as
set forth herein. Upon the earlier to occur of (i) the Commencement Date with
respect to the Additional Premises, or (ii) the date that the Tenant occupies
and opens for business in the Additional Premises the Tenant shall immediately
vacate and surrender the Release Space in the condition required at expiration
under the Lease. The Additional Premises consists of approximately 15,984 square
feet. The Premises Rentable Area set forth on the Reference Page of the Lease
shall be modified to replace the total area of the Premises from 70,882 square
feet to 79,866 square feet. The Lease shall expire with respect to the
Additional Premises concurrently with the expiration of the Lease Term for the
entire Premises. All of Tenant’s obligations, covenants, and conditions under
the Lease with respect to the Premises as defined therein, including Options to
Renew, shall apply to the Premises as expanded by the Additional Premises. For
the purposes of the General Agreement, as of the Commencement Date, the term
“Premises” therein shall mean the Premises and the Additional Premises.

 

3.                                       Rent Payments and Charges.

 

(a)  Landlord and Tenant agree that commencing as of the Commencement Date,
Annual Rent shall be paid at $958,392.00 per annum with $79,866.00 paid per
month, excluding the applicable Rent for the Release Space, for which Annual
Rent shall be paid at $10,000.00 per annum with $833.34 paid per month until
such Release Space is surrendered to Landlord in accordance herewith. Prior to
the Commencement Date, Annual Rent shall be paid as provided in the Lease.
Annual Rent for the expanded Premises shall thereafter increase at the rates
provided in the Lease. Direct Expenses shall continue to be paid by Tenant 100%
for the Premises as set forth in the Lease and shall be paid by the Tenant for
the Additional Premises, with the “Base Year” for the Additional Premises being
calendar year 2004. Tenant’s Proportionate Share for payment of Taxes and for
any other purposes under the Lease shall be increased to 12.27%. The “Base Year”
with respect to the Additional Premises under the Lease shall be calendar year
2004.

 

(b)  Tenant shall otherwise be and remain obligated to pay all of the “charges”,
rents and additional rents as provided in the Lease, subject to increases as
provided in the Lease.

 

4.                                       Delivery of Additional Premises. The
Additional Premises shall be delivered to Tenant as of the Exchange Date in is
“as is” “with all faults” condition, except that (a) the air conditioning
equipment, plumbing and electric lines will be in good working order,
(b) Landlord will replace ceiling tiles, with like kind and quality, in the
Additional Premises, (c) Landlord will weatherproof existing exterior doors and
close one (1) opening, as identified on Amendment Exhibit “A”, with concrete
block, and (d) Landlord will remove all display racks, two (2) counters and two
(2) dressing rooms in the Additional Premises. The Landlord agrees to replace
the roof over the Additional Premises. Tenant agrees to remove the existing
carpet and tile in the Additional Premises

 

 

[g361331mm01i002.jpg]

RREEF

 

 

 

2

--------------------------------------------------------------------------------


 

and improve the Additional Premises in accordance with and subject to all
obligations and conditions of the Lease. All such work shall be subject to
Landlord’s prior approval, which approval shall not be unreasonably withheld or
delayed, and which shall be done by Tenant in accordance with any reasonable
requirements and reasonable standards of Landlord, and in a good and workmanlike
manner.

 

5.                                       Expansion Rights. Tenant’s “First Right
of Notice to Lease” set forth in Section R-6 of the Rider to the Lease and
Tenant’s “Expansion Rights” set forth in Section R-7 of the Rider to the Lease
shall be modified to specifically exclude from such rights any portion of the
Building leased to Technical Career Institute, Inc., its successors or permitted
assigns, specifically being Spaces 230 and 240 of the Building.

 

6.                                       Relocation of Additional Premises.

 

(a)   On at least one hundred eighty (180) days’ prior written notice at any
time during the Term, Landlord may require Tenant to move from the Additional
Premises to another space of between 10,000 square feet to 16,000 square feet in
the Shopping Center or Building in order to permit Landlord to consolidate or
expand the Premises with adjoining space, or to expand or renovate the Shopping
Center or the portion thereof in which the Premises are located, or for the
rearrangement of tenant mix groupings or for any other aesthetic purposes. Such
substitute premises shall provide an exterior double-door entrance for retail
customer use and, unless Tenant otherwise consents, which consent shall not be
unreasonably withheld, delayed or conditioned, shall be located in the
“Permitted Relocation Area” on the sketch attached hereto as Amendment
Exhibit “B”. Upon such notice, Tenant may elect not to move to the other space
only by terminating this Lease with respect to the Additional Premises only, by
delivering written notice to Landlord within sixty (60) days after the date of
Landlord’s original notice of relocation, such termination to be effective upon
the expiration of such one hundred eighty (180) day period.

 

(b)   If Tenant relocates to the new space, this Lease shall remain in full
force and effect and thereupon be deemed applicable to such new space except
that:

 

(i)                                     If the relocation is to substitute
premises in the Shopping Center as such currently exists, the Landlord shall
revise the Lease to reflect the new premises and any proportionate changes in
the Annual Rent and Direct Costs and Taxes if any, effective as of the date of
relocation, resulting from a difference in the floor area of the Additional
Premises and such substituted premises.

 

(ii)                                  If the relocation is to substitute
premises in the Shopping Center after such has been substantially redeveloped,
renovated or reconfigured (“substantially” being based on the total cost to
Landlord of such redevelopment, renovation or reconfiguration being at least
$20,000,000, which costs shall include without limitation, soft and hard costs
of development and construction, cancellation fees, buy out costs, lost, abated
or waived rent, relocation expenses, and any other costs and expenses associated
therewith) rent for the substitute premises shall commence at the then current
gross rent under the Lease without reduction of offset for the substitute space

 

 

[g361331mm01i003.jpg]

RREEF

 

3

--------------------------------------------------------------------------------


 

being less than the area of the Premises and Additional Premises, provided the
substitute premises is between 11,500 square feet and 16,000 square feet.

 

(iii)                               Tenant’s pro rata share shall, as of the
date of relocation, be adjusted pursuant to the provisions of the Lease.

(iv)                              There shall be no abatement of any Rent
payable hereunder on account of Tenant’s relocation or any inconvenience or
business loss caused to Tenant thereby, unless due to the negligence or willful
misconduct of Landlord or unless the Tenant cannot operate its business during
the physical relocation.

 

(c)   In the event of Tenant’s relocation to the substitute premises pursuant to
this Section, occasioned solely at Landlord’s requirement pursuant hereto,
Landlord shall pay to Tenant all reasonable out-of-pocket expenses of moving
Tenant to the substitute premises, including but not limited to moving trade
fixtures and equipment, wiring of computers (including network connections to
the main office), moving telephone equipment, printing of new stationery, moving
of inventory, and construction of replacement tenant improvements in the
substitute premises (of a scope and quality substantially similar to that
originally constructed) and relocation of signs (if signs cannot be removed and
relocated due to the reduced size of the facade or applicable sign ordinances,
Landlord shall provide new signs of like kind, quality and style). Such payment
shall be made so long as Tenant was otherwise in full compliance with the terms
of this Lease, that there are no claims or charges due to Landlord from Tenant,
and Tenant has vacated and surrendered the Additional Premises in accordance
with the requirements of the Lease.

 

7.                                       Ratification. Except as modified
herein, the Lease remains in full force and effect without change, and the terms
of the Lease are reaffirmed and ratified by the Tenant and the Guarantor. This
is not a novation nor an accord and satisfaction of the Lease. The Tenant
represent and warrant to the Landlord that, to the best of Tenant’s knowledge,
there are no events of default, or events by the passage of time would become
events of default, under the Lease by either the Landlord or the Tenant. In
consideration of Landlord’s agreements herein, Tenant and Guarantor each hereby
waive and release any and all setoffs, defenses, claims, and counterclaims which
exist, or which may exist with respect to: (i) the Lease, (ii) the condition of
the Premises and the Shopping Center and the Building and (iii) the business
relations between Landlord and Tenant or between Landlord and Guarantor. The
rights and remedies of Landlord set forth herein shall be in addition to any
other right and remedy provided by the Lease or by law, and all such rights and
remedies shall be cumulative.

 

8.                                       Commissions. Each of the parties
represents and warrants to the other that it has not dealt with any broker or
finder in connection with this Lease, except Abood Wood Fay Real Estate Group
LLC and NAI Miami. Tenant party indemnifies and holds the Landlord harmless from
and against any commission fee or other compensation claimed by any broker based
on a commitment allegedly made by Tenant.

 

 

[g361331mm01i004.jpg]

RREEF

 

4

--------------------------------------------------------------------------------


 

9.                                       Exclusive Rights. Amendment Exhibit “C”
is attached to and incorporated into the Lease. Tenant shall not violate or
breach any exclusive right granted to any tenant as set forth in Amendment
Exhibit “C” and, without limiting the foregoing, Tenant specifically agrees not
to violate or breach the exclusive right granted to Gateway Computers, such
agreement being a material inducement to Landlord to enter into this Amendment.
Tenant specifically acknowledges and agrees that, in addition to any other
remedies under the Lease for breach of this provision, the Landlord shall be
entitled to specific performance to enforce the restrictions set forth herein.

 

10.                                 Protected Parking Area. The Tenant
acknowledges and agrees that, notwithstanding any contrary provision contained
in the Lease and without the consent of the Tenant, the Landlord shall be
entitled to construct or permit others to construct an additional 20,000 square
feet of gross leasable area as a “Permanent Building” under the Lease, whether
by the addition of new buildings or expansion or replacement of existing
buildings, in the portion of the parking lot designated as “Protected Area” as
shown on Amendment Exhibit “D” hereto. Further, the Landlord may construct, with
the Tenant’s consent, which shall not be unreasonably withheld, delayed or
conditioned, greater than such 20,000 square feet of gross leasable area as a
“Permanent Building” within the Protected Area (such excess above the 20,000
square feet being defined herein as the “Excess GLA”) so long as (a) the parking
spaces in the Protected Area removed are replaced with a parking structure,
(b) the parking spaces replaced are reserved in the parking structure for the
exclusive use of Tenant, (c) the parking structure provides direct access to
Tenant’s second floor portion of the Premises (the location of which direct
access shall be subject to Tenant’s approval, which shall not be unreasonably
withheld, delayed or conditioned and any zoning or building codes), and (d) a
minimum of 100 surface parking spaces will remain for use by customers of
Tenant, 25 of which shall be designated as Tenant customer parking and remain
located in the area immediately in front of Tenant’s main entrance as reasonably
agreed by both Landlord and Tenant. If Tenant does not provide specific
reasonable written objections to the configuration of the Excess GLA within ten
(10) days from receipt of a location sketch from Landlord, such Excess GLA shall
be deemed approved by Tenant.

 

11.                                 Signage. The Tenant acknowledges and agrees
that, notwithstanding any contrary provision contained in the Lease, upon
vacation of the Release Space, the Tenant shall have no right to signage in
connection therewith and all signage installed by Tenant in connection with the
Release Space shall be removed by Tenant, at Tenant’s sole cost and expense. The
Tenant may have exterior signage with respect to the Additional Premises as
permitted under applicable law, ordinances and codes, without variance or
special exception, and as approved by the Landlord in writing as to size, style,
design, color, lighting, and other factors in accordance with Section R-9 of the
Lease. In connection with such signage, the provisions of Section R-9 of the
Lease shall apply, except that the second and third sentences thereof are deemed
deleted hereby.

 

[Signature Page continues]

 

 

[g361331mm01i005.jpg]

RREEF

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment on the
dates specified below.

 

WITNESSES:

 

LANDLORD:

 

 

 

 

 

KEYSTONE-MIAMI PROPERTY HOLDING CORP., a Florida corporation,

 

 

 

/s/ [ILLEGIBLE]

 

By: RREEF MANAGEMENT COMPANY, a Delaware corporation

 

 

 

[ILLEGIBLE]

 

By:

/s/ [ILLEGIBLE]

 

 

Name:

[ILLEGIBLE]

[ILLEGIBLE]

 

Title:

General Manager

 

 

Date:

9/5, 2003

 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

/s/ [ILLEGIBLE]

 

TIGER DIRECT, INC., a Delaware corporation

 

 

 

 

 

 

 

 

/s/ Andrea Fongyee

 

By:

/s/ Gilbert Fiorentino

 

 

Name:

Gilbert Fiorentino

 

 

Title:

CEO

 

 

Date:

8/22, 2003

 

 

 

 

 

 

guarantor:

 

 

 

 

/s/ [ILLEGIBLE]

 

SYSTEMAX, INC. formerly known as Global Direct Mail, Inc., a New York
Corporation

 

 

 

 

 

 

 

 

 

 

/s/ [ILLEGIBLE]

 

By:

/s/ Steven Goldschein

 

 

Name:

Steven Goldschein

 

 

Title:

SRVP

 

 

Date:

8/8/03, 2003

 

 

[g361331mm01i006.jpg]

RREEF

 

6

--------------------------------------------------------------------------------


 

Amendment Exhibit “A”

 

Attached to and made part of First Amendment to Lease

Reference Date of September 5th, 2003 between Keystone-

Miami Property Holding Corp., as Landlord and Tiger District,

Inc., as Tenant and Systemax, Inc. as Guarantor

 

[g361331mm01i007.jpg]

 

--------------------------------------------------------------------------------


 

Amendment Exhibit “B”

 

Permitted Relocation Area

The crosshatched area is the

Permitted Relocation Area

Attached to and made part of First Amendment to Lease

Reference Date of September 5th, 2003 between Keystone-

Miami Property Holding Corp., as Landlord and Tiger District,

Inc., as Tenant and Systemax, Inc. as Guarantor

 

[g361331mm01i008.jpg]

 

--------------------------------------------------------------------------------


 

Mall of the Americas
Exhibit C
Exclusives/Restrictive Covenants

 

attached to and made part of First Amendment to Lease bearing the Reference
Date of 9/5, 2003 between Keystone-Miami Property Holding Corp., as Landlord
and Tiger Direct, Inc., as Tenant and Systemax, Inc. as Guarantor.

 

“Tenant hereby expressly acknowledges that the exclusive uses set forth below
are in existence at the Shopping Center and have been previously granted to
other Tenants prior to the commencement of this lease. Licensee shall not
violate and shall at all times herein, abide by and recognize the exclusive uses
set forth below or any other exclusives granted by Licensor, so long as such
future exclusives do not impede or reduce the uses granted Licensee herein.
Should Licensor grant an exclusive that violates Licensee’s use clause, such
exclusive, only to the extent that it violates Licensee’s use clause, shall not
be binding on Licensee”.

 

 

AMC

Kay Bee Toys

 

Citibank

Mail Boxes, Etc.

 

Citicorp ATM

Marshalls

 

Cohen’s Fashion Optical

Pizza USA

 

Electronics Boutique

Subway

 

F.Y.E

TCI

 

Gateway

T.J. Maxx

 

Home Depot

 

 

AMC

 

Landlord will not use any other premises or equipment owned or controlled by
Landlord and located on the Entire Premises in such manner as would result in
any noise or vibration interfering with the acoustics required by Tenant in its
use of Tenant’s Building, or as would result in any offensive odors penetrating
Tenant’s Building.

 

Landlord will not sell or permit to be sold video cassettes or discs or any
candy or popcorn in or from any premises located within 150 feet from any wall
of Tenant’s Building or in from any part of the parking area or other Common
Facilities located within the Restricted Area.

 

The foregoing limitation on sales from premises within 150 feet of Tenant’s
Building shall not be applicable to the premises currently occupied by the
tenants doing business under the names of Woolworth, Waldenbooks or Judy’s
Hallmark (“Unrestricted Tenants”) during the continuance of Landlord’s leases
with each such Unrestricted Tenant.

 

CITIBANK

 

Provided that Tenant is not in default under any of the terms of this Lease,
Landlord agrees, during the term of this Lease or any extensions hereof, not to
enter into any leases for space in the southern half of the Shopping Center, as
now existing, as said southern half is depicted on Exhibit “B” attached hereto
and made part hereof, for use as a savings and loan institution or for banking
services.

 

CITICORP SAVINGS ATM

 

Provided that the demised premises are used solely for a drive-through ATM and
Tenant is not in default under this Lease, Landlord agrees that during the
entire term of this Lease (i) it shall not enter into any lease, ground lease or
sale agreement with any bank, savings and loan association or similar financial
institution for any outparcels located in the southern one-half of the Shopping
Center as now existing or hereafter altered and developed, to be used as a free
standing banking or ATM facility; and (ii) it shall not agree or permit an ATM
facility to be installed in the Shopping Center buildings

 

 

[g361331mm03i001.jpg]

RREEF

 

1

--------------------------------------------------------------------------------


 

(exclusive outparcels) by any party other than Tenant. Subparagraph (ii) hereof
shall not be construed to prohibit the construction and installation of any ATM
to which Landlord has heretofore given consent or to require any ATM already
installed and in existence to be removed or relocated.

 

COHEN’S OPTICAL

 

During the term of this Lease (as the same may be earlier terminated or
extended), and so long as Tenant (including its successors and assigns if and as
herein permitted) is in possession of the demised premises and not in default
(after the expiration of applicable cure periods), Landlord agrees hereafter not
to enter into any lease or suffer or permit the use or occupancy of any person
or entity for mall space in the Shopping Center with any tenant or occupant
whose primary business (i.e., gross sales therefrom shall constitute more than
50% of the gross sales of such tenant’s or occupant’s business in such space at
the Shopping Center) is the sale of prescription eyeglasses, contact lenses
and/or sunglasses (“Prohibited Items”). In no event shall any occupant or tenant
perform eye examinations. Nothing contained herein shall prevent, restrict,
impair or otherwise affect any leases existing as of the date hereof; provided
however that Landlord agrees not to enter into any modification of an existing
lease for such mall space in the Shopping Center in contravention of the
foregoing provisions of this paragraph. Landlord represents and warrants that
the Optica USA Lease has been terminated and that Landlord will use commercially
reasonable efforts to cause such Tenant to vacate its premises on or before the
opening date of Tenant. Landlord further represents that as of the date hereof
Landlord has not entered into any lease with a Tenant whose primary business is
(a) the sale of the Prohibited Items or (b) the conducting of eye examinations.
Landlord agrees that it shall use commercially reasonable efforts to enforce
such restrictive covenants against all tenants in the Shopping Center.

 

ELECTRONICS BOUTIQUE

 

EXCLUSIVE RIGHT: So long as no Event of Default (or event which with the notice
and/or lapse of time could become an Event of Default) has occurred under this
Lease, Landlord agrees that it shall not, at any time during the Term of the
Lease, enter into any lease of space in the Shopping Center with any tenant
whose primary business is the sale of hand-held game hardware, electronic board
games, or video game hardware and software. The term “primary business” as used
in this Article, shall mean sales aggregating at least seventy percent (70%) of
such tenant’s gross sales. Any existing leases in the Shopping Center on the
Commencement Date and any future leases to tenants leasing at least 7,500 square
feet of space in the Shopping Center, including their respective renewal
options, are not subject to the above-described exclusive right. Landlord agrees
it shall not lease space to “GameStop”.

 

FYE

 

Provided Tenant is not in default, Landlord agrees, during the term of this
Lease (subject to termination prior to its expiration, if applicable), that
hereafter it shall not enter into a lease for space in the building of which the
demised premises forms a part with any other tenant whose primary business
(i.e., occupying more than fifty (50%) percent of its gross leasable area and
constituting more than fifty (50%) percent of its annual gross sales) is the
sale and display of pre-recorded music, including record albums, cassette tapes
and compact discs. Except as expressly aforesaid, there shall be no restrictions
on Landlord’s right to lease space in the Shopping Center to any tenant and for
whatever use Landlord shall deem appropriate, in Landlord’s sole discretion.
Nothing contained in this Rider Paragraph shall restrict Landlord’s ability
freely to lease space in the out parcels or any other portion of the Shopping
Center, not a part of the building for which the demised premises forms a part.

 

GATEWAY

 

Landlord covenants and agrees that, during the Term, Tenant has the exclusive in
the Shopping Center (or any property contiguous or adjacent to the Shopping
Center), owned

 

 

[g361331mm03i002.jpg]

RREEF

 

2

--------------------------------------------------------------------------------


 

or leased by Landlord (or any affiliate of Landlord), or in which Landlord (or
any affiliate of Landlord), has an interest directly or indirectly to (a) the
sale and rental of personal computer hardware and software as well a related and
complimentary products and services. (b) The delivery of computer software
training programs and (c) The service and repairs of such type of product that
is permitted to be sold and rented as outlined in (a) all of the forgoing in
clauses (a) through (c) are hereinafter collectively referred to as outlined in
(a) all the forgoing (or any affiliate of Landlord) has an interest, directly or
indirectly, during the term of this lease. Landlord agrees, subject to the
limitations set forth below, that upon written notice by Tenant of a violation
of Tenant’s Exclusive Right, Landlord shall enforce Tenant’s Exclusive Right
against other tenants in the Shopping Center using all reasonable legal means.
In the event of a breach by Landlord under this Article 1.D., Tenant shall be
entitled to injunctive relief as well as all other remedies available at law or
in equity. Notwithstanding the foregoing, in the event any tenant violates
Tenant’s Exclusive Right, Landlord shall not be required to expend in excess of
$25,000.00 in enforcing Tenant’s Exclusive Right; provided, however, Tenant may
elect, at its option, to pay any cost in excess of $25,000.00, in which event
landlord shall continue enforcing Tenant’s Exclusive Right if requested by
Tenant. Notwithstanding any provision of this Article 1.D. to the contrary, it
is understood and agreed that: (i) Tenant’s Exclusive Right shall not apply to
or be enforceable against any tenants of the Shopping Center (or their
respective successors and assigns) under leases in effect as of the date of full
execution of this Lease and which leases permit such Tenant’s to violate
Tenant’s Exclusive Right; (ii) any future tenant of the Shopping Center that
occupies at least 25,000 square feet of gross leasable area shall be permitted
to use not more than fifteen percent (15%) of its gross leasable area for
computer and computer-related sales and rentals, but no event shall any such
tenant sell or rent “custom built” computers; and (iii) Landlord shall be
permitted to lease space in the Shopping Center to an electronics retailer such
as Best Buy, Circuit City or BrandsMart or to other tenants for the purpose of
operating electronic stores that sell computers or computer-related items.

 

HOME DEPOT

 

No portion of the Shopping Center outside of the Premises may be used for home
improvements sales, meaning for the sale of any one or more of the following
items exclusive of the sales of electronics... lumber, hardware items, plumbing
supplies, electrical supplies, paint, wallpaper, carpeting, floor coverings,
cabinets, siding, ceiling fans, gardening supplies, (exclusive of the sale of
electronics), plants, nursery products, Christmas trees or other related items
customarily carried as of the date hereof by a home improvement center (the
“Home Improvement Restriction”) except that (i) business or occupants of less
than a total of three thousand (3,000) square feet of gross leasable area shall
be exempt from the foregoing Home Improvement Restriction; and (ii) the sale of
any restricted items under the Home Improvement Restriction, if made in any
single “major” premises (a “major” premises being defined for the purpose hereof
as premises that are in excess of 20,000 square feet) and if ancillary to
another primary use, within a retail sales area that does not exceed the lesser
of ten (10%) percent of the retail sales area of such major premises or five
thousand (5,000) square feet) shall be exempt from the foregoing Home
Improvement Restriction (the foregoing Home Improvement Restriction as affected
by exceptions (i) and (ii) in this sentence is hereinafter referred to as the
“Home Improvement Exclusive”). [Par. 8.2]

 

KAY BEE TOYS

 

Landlord is not permitted to Lease any other premises in the Shopping Center for
use as a toy or hobby store.

 

MAILBOXES, ETC.

 

To provide the following products and services: Answering service; mail box
rental; postal and parcel shipping; rapid air via UPS, DHL, Federal Express,
Airborne, Emery, US Postal Service; Western Union; copying service to the
general public; secretarial Desktop publishing/resume service (collectively,
“Primary Business”) and as incident thereto provide printing, electronic
typesetting, electronic mail message transmission,

 

 

[g361331mm03i003.jpg]

RREEF

 

3

--------------------------------------------------------------------------------


 

notary public services, laminating services and the sale of packing and general
office supplies (collectively, “Incidental Business”), and for no other use.

 

Provided Tenant is not in default of any of the terms and conditions of the
Lease Agreement, Landlord agrees, during the term of this Lease (subject to
termination prior to the expiration, if applicable), that hereafter it shall not
enter into a Lease for space in the building of which the demised premises forms
a part, with any other tenant whose primary business is to provide the same
products and: services as outlined under primary business of the Tenant
contained in this Rider paragraph. Notwithstanding the above, existing Tenant
and their respective successor or assigns are specifically excluded from this
provision of this Rider, R-1.

 

MARSHALLS

 

During the term of this lease, as the same may be extended, Landlord
specifically agrees with Tenant as follows:

 

In recognition of the fact that the following types of operations would unduly
burden to parking areas serving the demised premises and would hamper the use of
said parking areas by customers of Tenant, Landlord will not lease, sell, or
otherwise permit any structure within the Shopping Center to be used in whole or
in part as a:

 

food supermarket (except within the premises shown and identified on the Site
Plan as “Winn Dixie”); restaurant (except within (I) the areas shown and
identified on the Site Plan as “Food Court,” (ii) the accessory restaurants
currently operated within the premises shown and identified on the Site Plan as
“Woolworth’s” and “Walgreen”, (iii) those portions of the Shopping Center
located outside of the “Prohibited Restaurant Area” shown on the Site Plan and
(iv) the free-standing structures shown on the Site Plan);

(a)          bar (unless such bar is included within permitted restaurant
premises which derive at least fifty percent (50%) of their annual gross
revenues from the sale of food for on-premises consumption);

(b)         theatre of any kind (except within the premises shown and identified
on the Site Plan as “AMC Theatre 8-Plex;

(c)          bowling alley (except within the premises shown and identified on
the Site Plan as (i) “Winn Dixie”, “T.J. Maxx”, “Lurias” or (ii) the northerly
forty thousand (40,000) square feet of the premises identified as “Home Depot”);

(d)         skating rink (except within the premises shown and identified on the
Site Plan as (i) “Winn Dixie”, “T.J. Maxx”, “Lurias” or (ii) the northerly forty
thousand (40,000) square feet of the premises identified as “Home Depot”);

(e)          amusement park;

(f)            carnival;

(g)         meeting hall;

(h)         bingo parlor (except within the premises shown and identified on the
Site Plan as “West Side Amusement Bingo”);

(i)             “Disco” or other dance hall;

(j)             sporting event or other sports facility;

(k)          auditorium or any other like place of public assembly.

 

Notwithstanding anything to the contrary set forth above in subsection A of this
Section 2, Landlord agrees that in no event will Landlord lease, sell or
otherwise permit more than a total of thirty thousand (30,000) square feet of
floor area (exclusive of the areas identified on the Site Plan as “Food Court”
and the free-standing structures shown in the Site Plan) to be used for
restaurant purposes within the Shopping Center nor, further, will Landlord
lease, sell or otherwise permit any single restaurant operation within the
Shopping Center to occupy more than ten thousand (10,000) square feet of floor
area.

 

Landlord agrees during the term of this lease that it will not lease, sell or
otherwise permit any structure within the Shopping Center to be used in whole or
in part for any manufacturing operation; as a factory; for any industrial usage;
as a warehouse (except as

 

 

[g361331mm03i004.jpg]

RREEF

 

4

--------------------------------------------------------------------------------


 

incidental to an otherwise permitted use), processing or rendering plant; for
any establishment selling cars (new or used) (provided, however, that a new car
showroom or leasing gallery for automobiles may be permitted within the areas
shown and identified on the Site Plan as “Permitted Showroom Areas”), trailers,
mobiles homes; for the operation of a billiard parlor, amusement center (other
than one such center consisting of no more than seven thousand (7,000) square
feet of floor area provided the same is located outside of the areas shown and
identified on the Site Plan as the “Food Court” and the “Prohibited Restaurant
Area”), flea market, massage parlor; for a so-called “off-track betting”
operation (other than operations having no direct access to their premises from
the Mall); lottery ticket sales (unless located within areas of the Shopping
center outside of the area identified on the Site Plan as “Food Court” and the
area identified on the Site Plan as “Prohibited Restaurant Area”); for the sale
or display of pornographic materials; or for any other purpose which would be
considered to be inconsistent with the use of the Shopping Center as a community
oriented retail shopping center.

 

Landlord agrees that the term of this lease it will not lease, sell or otherwise
permit any portion of the Shopping Center to be used for office purposes (other
than incidental to a primary retail use) except within those areas which are
currently used for office purposes and those areas which are identified on the
Site Plan as “Southern Bell” on the second floor of the Shopping Center.
Similarly, Landlord agrees that during the term of this lease it will not lease,
sell or otherwise permit any portion of the Shopping Center to be used for
medical offices other than those premises currently so used and identified on
the Site Plan as such.

 

Landlord permits any one occupant of the Shopping Center (or any affiliate of
such occupant), other than Tenant, to use premises consisting of more than
twenty-seven thousand (27,000) square feet of floor area for the sale or display
at discount prices of more than two of the following in combination
(i) brand-name men’s clothing, (ii) brand-name woman’s clothing,
(iii) brand-name children’s clothing, (iv) brand-name shoes, (v) brand-name
giftware, or brand-name domestics, then minimum rent payable pursuant hereto
shall be reduced to forty percent (40%) of the amount provided for Section 1 of
ARTICLE III, and such reduction in minimum rent shall remain effective for so
long as such use continues.

 

PIZZA USA

 

During the term of this Lease (as the same may be earlier terminated or
extended), Landlord agrees hereafter not to enter into any lease for in-line
(that is, space with an entrance directly into the enclosed Mall) space in the
Shopping Center owned by Landlord with any tenant whose permitted use includes
the right to sell at retail cooked and prepared ready to eat hot pizza only;
subject however to the following terms and conditions including those relating
to restaurants. In addition to the foregoing agreement whereby Landlord shall
not enter into any lease, Landlord further agrees not to enter into any
modification of an existing lease for such in-line space as provided above in
contravention of the foregoing provisions of this Rider R-3. Nothing contained
in this Rider R-3 shall limit, impair or otherwise affect (i) Landlord’s leases,
tenants or the uses by such tenants under such leases existing on the date of
this Lease, and extensions thereof or (ii) the space reserved for “majors” (i.e.
spaces containing 20,000 sq. ft. of gross leasable area or more), (iii) any
space in or upon so-called “outparcels” of the Shopping Center (that is, spaces
which do not have entrances leading directly into the enclosed Mall, including
parcels surrounded by or abutting portions of the common areas which are
exterior to the enclosed mall), or (iv) Landlord’s leases, tenants or their uses
respecting the operation of a full service (eat in and take out) restaurant,
including an Italian restaurant, unless such restaurant’s “primary business”
(hereafter defined) is comprised entirely of the sale of cooked and prepared
ready to eat hot pizza (for purpose of this sentence, “primary business” shall
refer to such a restaurant where more than fifteen (15%) percent of its gross
sales are derived from the sale at retail of such cooked and prepared ready to
eat hot pizza).

 

SUBWAY

 

Provided Tenant is not in default, Landlord agrees, during the term of this
Lease (subject to termination prior to its expiration, if applicable), that
hereafter it shall not enter into a

 

 

[g361331mm03i005.jpg]

RREEF

 

5

--------------------------------------------------------------------------------


 

lease for space in the building of which the demised premises forms a part with
any other tenant whose primary business (i.e., occupying more than fifty (50%)
percent of its gross leasable area and constituting more than fifty (50%)
percent of its annual gross sales) is the sale of submarine and/or hoagie
sandwiches. Except as expressly aforesaid, there shall be no restrictions on
Landlord’s right to lease space in the Shopping Center to any tenant and for
whatever use Landlord shall deem appropriate, in Landlord’s sole discretion.
Nothing contained in this Rider Paragraph shall restrict Landlord’s ability
freely to lease space in the outparcels or any other portion of the Shopping
Center, not a part of the building of which the demised premises forms a part.
Any present food tenant, its successors or assigns, may continue to sell
submarine and/or Hoagie type sandwiches, however, Landlord will not permit
future food tenants to sell submarine/hoagie type sandwiches

 

TCI (TECHNICAL CAREER INSTITUTE)

 

LIMITED EXCLUSIVE RIGHT. The parties acknowledge Landlord leases space to
another postsecondary school (“New Horizons”) that is currently not accredited
or eligible to offer Federal student aid funds to its students under Title IV of
the Federal Higher Education Act (“Education Act”), however, the Tenant
acknowledges that such accreditation is not prohibited under the New Horizons
lease. Landlord agrees that if Landlord should hereafter (a) lease any portion
of the Building to a tenant that primarily provides postsecondary educational
services under the Education Act and has obtained accreditation (including
pre-accreditation, candidacy for accreditation or any similar type of approval)
from any accrediting agency that (i) qualify such school to become eligible to
participate in the Federal student aid programs authorized under Education Act,
and (ii) is recognized by the U.S. Department of Education as offering a form of
accreditation required for a school to become eligible to participate in the
Federal student aid programs authorized under the Education Act or (b) permit
New Horizons to provide postsecondary educational services under the Education
Act and New Horizons has obtained accreditation (including pre-accreditation,
candidacy for accreditation or any similar type of approval) from any
accrediting agency that (i) qualify such school to become eligible to
participate in the Federal student aid programs authorized under the Education
Act, and (ii) is recognized by the U.S. Department of Education as offering a
form of accreditation required for a school to become eligible to participate in
the Federal student aid programs authorized under the Education Act for programs
or specialties not currently permitted under New Horizons’ lease, Tenant, may
terminate this Lease after the twenty-fourth (24th) month of the Lease term, by
providing written notice to Landlord of its intent to terminate, upon which
notice, the Landlord shall have ninety (90) days to cure such, and failing such
cure, such termination shall become effective six (6) months after the
expiration of such ninety (90) day cure period and upon the payment to the
Landlord of an amount, in cleared and collected funds, and the unamortized value
of all tenant improvements made by or paid for by the Landlord based on a
five-year straight-line amortization and unamortized broker commission based on
a five-year straight-line amortization. Tenant acknowledges that if New Horizons
obtains accreditation under Title IV for any use permitted under its lease,
including computer and computer training classes, such shall not be a violation
under this Section nor trigger Tenant’s termination right pursuant hereto.

 

T.J. MAXX

 

Landlord agrees that as long as any retail sales activity shall be conducted in
the Demised Premises the Shopping Center shall not be used for any non-retail
purposes (repairs, alterations and offices incidental to retailing, and banks
and small loan offices, not being deemed non-retail), or for any entertaining
purposes such as a bowling alley, skating rink, cinema, bar, nightclub,
discotheque, amusement gallery, poolroom, health club, massage parlor or
off-track betting club except as existing on the date thereof and any
replacement of any existing on the date hereof and except for a cinema in the
location labeled AMC Theatre 8 Plex upon the Lease Plan except for a health club
in the location labeled Proposed Health Spa or other Retail upon the Lease Plan
and except for one (1) amusement gallery containing not more than two thousand
(2,000) square feet of floor area and located within either area on the easterly
and westerly sides of the Mall labeled Designated Area for Video Game Arcade
upon the Lease Plan and except incidental dancing within a restaurant situated
more than one hundred fifty (150) feet from the

 

 

[g361331mm03i006.jpg]

RREEF

 

6

--------------------------------------------------------------------------------


 

Amendment Exhibit “D”

 

Attached to and made part of First Amendment to Lease

Reference Date of September 5th, 2003 between Keystone-
Miami Property Holding Corp., as Landlord and Tiger Direct,
Inc., as Tenant and Systemax, Inc. as Guarantor

 

[g361331mm03i007.jpg]

 

The solid colored area within the crosshatched Protected Area is the approved
area for construction of an addition 20,000 SF of gross leasable area as a
“Permanent Building” per Item 10 of the First Amendment to Lease.

 

This Exhibit is a representative diagram and is intended solely for the purpose
of identifying the general location of the Premises and the current
configuration. Landlord reserves the right at all times herein to (i) change,
modify or relocate any tenant location in the Shopping Center, (ii) change the
name, identity or type of other tenants or occupants at the Shopping Center,
(iii) change the name and address of the Shopping Center, and/or (iv) change
modify, relocate, add to or subtract from the number of structures, rooms,
storerooms, parking spaces, entrances, service areas, common areas or other
portions or parts of the Shopping Center, and otherwise change or alter the
configuration of all or any part of the Shopping Center as Landlord, in its,
sole discretion, deems necessary or appropriate.

 

“Parking Area” comprised of Protected Area and other parking space areas
reflected hereon, subject expressly to Landlord’s rights under the Lease,
including without limitation, those mentioned in Rider R-10.

 

 

[g361331mm03i008.jpg]

RREEF

 

--------------------------------------------------------------------------------


 

Demised Premises and except for ten thousand (10,000) square feet of floor area
for non-retail offices situated more than one hundred fifty (150) feet from the
Demised Premises and except for the second floor area presently leased to
Southern Bell for offices in the Shopping center as shown upon the Lease Plan.

 

 

[g361331mm03i009.jpg]

RREEF

 

7

--------------------------------------------------------------------------------